Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 08/22/2022 are accepted. Claim 1 is amended, and claims 8-9 are newly cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Claim Rejections – 35 USC § 112”, filed 08/22/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claim 10 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 USC §§ 102 and 103”, filed 08/22/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1, 3, and 18-19 as being anticipated by Shluzas et al. (WO2018085467), hereinafter Shluzas; and the 35 U.S.C. 103 rejections of claims 1, and 18-20 as being unpatentable over Werk et al. (U.S. PGPUB 20180256818), hereinafter Werk, in view of Shluzas; claims 2 and 11 as being unpatentable over Shluzas in view of Grimard (JP-07213609); claims 4-7 as being unpatentable over Werk in view of Shluzas, in view of Nasker (U.S. PGPUB 20190038829); claim 8 as being unpatentable over Shluzas; claims 12-15 as being unpatentable over Werk in view of Shluzas, in view of Griebel et al. (U.S. PGPUB 20060168916); claims 16-17 as being unpatentable over Werk in view of Shluzas, in view of Shigeru (JP-07265423); claim 21 as being unpatentable over Werk in view of Shluzas, as taught by Abboud et al. (U.S. PGPUB 20180105294); and claim 22 as being unpatentable over Werk in view of Shluzas, in view of Wong (U.S. PGPUB 2014029679), have been withdrawn. 
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Leung (Reg. No. 67243) on 08/26/2022.
The application has been amended as follows: 
Claim 11, lines 1-2, “the first substance” is amended to “the first medicine component”
Claim 11, line 2 – “distal chamber” is amended to “the distal chamber”.
Claim 22, line 1, “a third substance” is amended to “a third medicine component” 
Claim 22, line 5, “the third substance” is amended to “the third medicine component”
Allowable Subject Matter
4)	Claims 1-7 and 10-22 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is Shluzas. While Shluzas teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Figs. 11A-E), the method comprising:
	introducing a first medicine component (Fig. 11A; 254) into a distal end (end near Fig. 11A; 254) of a body interior (Fig. 11A; 34) of an injection system body, wherein the injection system body defines an open proximal end (where Fig. 11A; 32 is inserted), the body interior, and an open distal end (where Fig. 11A; 42 is inserted) (Examiner interprets Shluzas to meet the qualifications of the method, as the first medicine component existing where it does within the device is evidence for the step having been completed);
	disposing a distal stopper member (Fig. 11A; 36) in the body interior through the open proximal end of the injection system body of the injection system body, the distal stopper member and the injection system body defining proximal (Fig. 11A; 40) and distal (Fig. 11A; 42) chambers in the body interior, wherein the first medicine component is disposed in the distal chamber (as shown in Fig. 11A) (Examiner interprets Shluzas to meet the qualifications of the method, as the first medicine component and distal stopper existing where they do within the device is evidence for the step having been completed);
	introducing a second medicine component (Fig. 11A; 252) into the body interior;
	disposed a proximal stopper (Fig. 11A; 32) in the body interior through the open proximal end of the injection system body, such that the proximal stopper defines a proximal end of the proximal chamber (as shown in Fig. 11A), wherein the second medicine component is disposed in the proximal chamber (as shown in Fig. 1A) (Examiner interprets Shluzas to meet the qualifications of the method, as the second medicine component and proximal stopper existing where they do within the device is evidence for the step having been completed);
	inserting an elongate member (Fig. 11A; 46) at least partially into the body interior, the elongate member having a plurality of flow channels (Fig. 11C; 270) for fluidly coupling the proximal and distal chambers (as shown in Fig. 11D) and a proximal end (Fig. 11C; 84) configured to penetrate the distal stopper member with distal movement of the distal stopper member relative to the injection system body [Paragraphs 0082-0083] (Examiner interprets Shluzas to meet the qualifications of the method, as the elongate member existing where it does within the device is evidence for the step having been completed); and
	coupling a plunger member (Fig. 11A; 44) to the proximal stopper member (as shown in Fig. 11A);
	Shluzas fails to teach wherein the distal stopper member comprises a funnel therein, the method further comprising the funnel guiding the elongate member proximal end to a center of the distal stopper member, and wherein the funnel comprises a U-shaped retaining member/detent.
	While a further embodiment of Shluzas teaches a funnel (Fig. 8I; 115) that guides an elongate member (Fig. 8I; 110) to the center of a needle retention feature (Fig. 8I; 712), Shluzas still fails to teach wherein the funnel comprises a U-shaped retaining member/detent.
The structure of the funnel comprising a U-shaped retaining member/detent imparts a novel and non-obvious function of the claimed invention; namely, helping to temporarily prevent distal movement of the distal stopper member - as noted by Applicant in paragraph [00108] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783